interna revenue service appeals number release date date novernber uniform issue list ste eee eee dear department of the treasury address any reply to ees employer_identification_number hea form number 990-pf person to contact see contact telephone number oe fax number ee last day to file a petition with the united_states tax_court feb dollar_figure certified mail this is our final adverse determination as to your exempt status under sec_501 c of the internal_revenue_code code your tax-exempt status is revoked as of january 20xx if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of federal claims ot the district_court of the united_states for the district of columbia must be filed within days from the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment our adverse determination is because _ is not operated exclusively for an exempt_purpose as requited by sec_501 is operated for a substantial private purpose because it is operated for the benefit of inure to the benefit of a private_shareholder_or_individual the net earings of private rather than public interests was formed in 20xx and was granted sec_501 c status in march 20xx the organization did not provide any financial documents the organization’s sole claimed charitable activities were a dollar_figure distribution to a college student and some support to reading programs in 20xx a trustee made a withdrawal of dollar_figure from her personal retirement account and deposited the funds into the foundation’s bank account these funds were used to fund a business that she owns the 30-day_letter proposing revocation was issued on may 20xx and the organization protested contributions to your organization are not deductible under code sec_170 you are required to file federal_income_tax retums on form for any years which are still open under the statute_of_limitations based on the information you furnished it appears that returns should be filed beginning with the year ending december 20xx you should file any retums due for these years or later years with the internal_revenue_service center cincinnati oh processing of income_tax returns will not be delayed because you have filed a petition for a declaratory_judgment under code sec_7428 we will notify the appropriate state officials of this action as required by code sec_6104 tf you have questions about this letter you may write to or call the contact person whose name telephone number and irs address are shown on the first page of this letter telephone number the best time for us to call you if we need more information and a copy of this letter to help us identify your account keep the original letter for your records if you prefer to cali and the telephone number is outside your local calling area there will be a long distance charge to you if you write please include your the contact person identified on the front of this letter can access your tax information and help you get answers you also have the right to contact the office_of_the_taxpayer_advocate you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate for the irs office that issued this notice_of_deficiency by calling or writing to taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate is not able to reverse legally correct_tax determinations nor extend the time fixed by law that you have to file a petition in the u s tax_court the taxpayer_advocate can however see that a tax matter that ‘may not have been resolved through normal channels gets prompt and proper handling sincerely yours ist ‘appeals team manager department of the treasury internal_revenue_service legend org name of organization x date x year org taxpayer_identification_number form tax_year s ended december x 200x person to contact id number contact numbers telephone fax certified mail - retum receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision applicable law and arguments in support of your position your protest should include a statement of the facts the an appeals officer will review your case the appeals_office is independent of the director fo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you thank you for your cooperation if you write please provide a telephone number and enclosures publication publication report of examination sincerely marsha a ramirez director eo examinations letter gatalog number tom bb6a ‘name of taxpayer org dep ola tremary tera reveme senior explanation of items schedule no or exhibit year period ended decesnber x legend org name of organization nn name of individual cy issue should revocation of exemption under sec_501 c be proposed x amount x year city facts the above-named organization was granted exemption as a private non-operating foundation described in sec_501 in march ‘during the examination nn a trustee was unable to produce the organization's financial records however nn stated that she made a withdrawal of dollar_figurex from her personal retirement account and deposited the funds into the foundation’s bank account she stated that these funds were used to fund a business that she owns applicable law sec_501 provides tax exemption for corporations and foundations that are operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual treasury regulation section big_number c -1 a states that in order to be exempt as an organization described in sec_501 0g an organization must be both organized and operated exclusively for one or more of the purposes specified in such section hf an organization fails to meet either the organizational_test or the operational_test itis not exempt sec_1 -1 c states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization vwill not be so regarded if more than an insubstantial par of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 c states an organization is not operated exclusively for one or more exempt purposes if its net earings inure in whole or in part to the benefit or private shareholders or individuals sec_1_501_c_3_-1 states that an organization is not organized or operated exclusively for one or more of the purposes specified in sec_504 unless it serves a public rather than a private imerest ‘thus to meet the requirement of this subdivision itis necessary for an organization to establish that itis not organized or operated for the benefit of form 886-agres page -1- of the treasury - intemal revenue service ‘department fou 886a name of taxpayer org depa oh esa tal reva soe explanation of items ‘schedule no or exhibit ‘year period ended december x 200x private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests govemment’s position ‘the organization has failed to meet the operational_test described in treasury regulition sec_1501 g -1 all of the organization's expenditures were personal in nature these expenditures were paid to a business owned by trustee nn who is a disqualified_person with respect o the foundation as stated in treasury regulation section big_number -1 an organization will be regarded as ‘operated exclusively for one or more exempt purposes only if accomplish one or more of such exempt purposes specified in sec_501 since the organization’s expendivures were for personal purposes the organization is clearly not engaging primarily in activities that accomplish exempt purposes under sec_501 further as indicated in sec_1 c -1 the organization is not operated exclusively for exempt purposes because a substantial percentage of is net_earnings are inuring to disqualified persons ic engages primarily in activities which ‘the organization is also being operated for private rather than public interests due to the expendinures for personal purposes as stated in sec_1 -1 a an organization is not operated for exempt purposes itis being operated for private interests based on the above precedem the organization’s exemption under sec_501 c should be revoked taxpayer's position the taxpayer's representative nn submisted a protest letter on june x 200k in this lever he stated that nn erroneously believed that the private_foundation could be used to manage as a trustee or custodian a pension rollover that she was receiving upon separation from the cy the money was placed imo the foundation ‘the individual taxpayer nin then drew on the funds as if she owned them which under the circumstances she did ‘the letter further states that nn did not intend to transfer ownership of the funds to the private_foundation and that the taxpayer did not claim a charitable donation for the funds ‘the representative agrees that the manner in which the ira withdrawal was conducted was incorrect and that the funds should have been claimed as income by nn however he stated that because the private_foundation never owned the rolled over amounts even though the money was in the private foundation’s bank account and because there was no donative_intent there was no self dealing and the private foundation’s funds were not used form 886-aev-cs page -2- ‘department of the treasury - internal_revenue_service fou 886a name of taxpayer org depart ot ie tier tenal res see explanation of items schedule nowor exhibit ‘year peried ended december x 200x however its the irs position thar once funds are donated into an account held bya private_foundation those funds must be used for sec_501 purposes and any misuse of the funds may cause loss of the foundation’ tax exemption as well as assessment of chapter excise_taxes conclusion since the organization does not meet the operational_test under sec_501 we are proposing that its tax exemption be revoked form 886-arnev page -3- department ofthe treasury- internal_revenue_service
